UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6150



OSCAR A. ESCOBAR,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-1663-AM)


Submitted:   May 26, 2004                   Decided:   July 14, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oscar A. Escobar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Oscar A. Escobar seeks to appeal the district court’s

order denying Escobar’s motion under Fed. R. Civ. P. 60(b), in

which Escobar sought to vacate the district court’s order denying

his   petition      under    28    U.S.C.    §    2254   (2000).     The    order   is

appealable only if a circuit justice or judge issues a certificate

of appealability.            28 U.S.C. § 2253(c)(1) (2000);                  Reid v.

Angelone, ___ F.3d ___, ___, No. 03-6146, 2004 WL 1119646 at *4,

(4th Cir. May 19, 2004).            A certificate of appealability will not

issue     absent     “a     substantial      showing      of   the   denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Escobar has not made the requisite

showing.*       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts     and    legal    contentions       are   adequately    presented     in    the


      *
      We note that even if the Rule 60(b) motion was subject to the
“reasonable time” filing limit, rather than the one-year limit
applicable to motions under subsections (1), (2), and (3) of Rule
60(b), the underlying denial of Escobar’s § 2254 petition was not
debatable or wrong.

                                        - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -